Citation Nr: 0923486	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  05-00 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to disability benefits under 38 U.S.C.A. § 1151 
for residuals of supernumerary digit, right foot, with nerve 
damage, claimed as a result of VA medical treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1963 to July 1965.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the VA Regional Office 
(RO).  In that decision, the RO denied entitlement to 
disability benefits pursuant to 38 U.S.C.A. § 1151 for 
residuals of supernumerary digit of the right foot with nerve 
damage, which the Veteran claimed was due to VA medical 
treatment.

This case was previously before the Board most recently in 
September 2008, when it was remanded for additional 
development of the evidence of record.  The Veteran testified 
at a Travel Board hearing in December 2006, and the 
transcript of this hearing is of record.


FINDING OF FACT

The Veteran does not have additional right foot disability as 
the result of VA hospital/medical care or treatment, nor is 
the proximate cause of any additional right foot disability 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital/medical treatment; or due to an event 
not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
due to right foot surgery, have not been met.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant notice by letter dated October 
2003.  The Board notes that this notice was provided prior to 
the June 2004 RO rating decision currently on appeal.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for benefits under 38 U.S.C.A. § 1151 was denied.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  However, the Board notes that a 
March 2006 letter did separately notify the appellant of the 
laws regarding degrees of disability or effective dates.  
This notice was provided prior to the most recent 
readjudication of this claim at the RO level in connection 
with the issuance of the February 2009 supplemental statement 
of the case.

VA has obtained medical records, obtained an expert's opinion 
based upon examination of the medical evidence pertinent to 
this issue, and afforded the appellant the opportunity to 
give testimony before the Board; a July 2007 VA examiner's 
report is of record, as is a transcript of the Veteran's 
December 2006 hearing testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the Veteran's claims file; 
and the appellant has not contended otherwise.

The Board notes that subsequent to the authoring of the July 
2007 VA examination report, the Board remanded this case to 
associate the most recent VA treatment records with the 
claims file, including pertinent records associated with the 
Veteran's March 2006 right foot surgery at issue.  The Board 
observes that the July 2007 VA examiner had the benefit of 
review of these records despite their absence from the claims 
file at that time.  As a VA medical professional, he had 
other means of access to the Veteran's VA treatment records 
and, moreover, indicated actual review of the pertinent 
records by making explicit reference to the March 2006 
documentation in his report.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The Veteran is claiming entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional right foot 
disability due to multiple surgeries which occurred during VA 
medical treatment in July 1997, January 1998, March 2002, 
April 2004, and March 2006.  At his December 2006 Board 
hearing, the Veteran expressed that his claim primarily 
focused upon the first and third among these surgeries, while 
other communications in the record refer broadly to the full 
series of five right foot surgeries.

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation . . . 
awarded under any of the laws administered by the Secretary, 
or as the result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation . . . shall be awarded in 
the same manner as if such disability, aggravation or death 
were service-connected."  38 U.S.C.A. § 1151 (West 1991).

Earlier interpretations of the pertinent statute and 
regulations required evidence of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instances 
of indicated fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to 38 U.S.C.A. § 1151 benefits.  See, e.g., 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court), in Gardner v. Derwinski, 1 Vet. App. 584 
(1991).  The Gardner decision was affirmed by both the United 
States Court of Appeals for the Federal Circuit, see Gardner 
v. Brown, 5 F.3d 1456 (Fed.Cir. 1993), and the United States 
Supreme Court, see Brown v. Gardner, 513 U.S. 115 (1994).  
The United States Supreme Court, in affirming the Court's 
decision, held that the statutory language of 38 U.S.C.A. 
§ 1151 simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  
See Brown, supra.  38 C.F.R. § 3.358 was amended in 1995 to 
conform to the Supreme Court decision.  The amendment was 
effective November 25, 1991, the date the Court issued the 
Gardner decision.  60 Fed.Reg. 14,222 (March 16, 1995).  
Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA carelessness, 
negligence, lack of proper skill, error in judgment or 
similar fault on the part of VA in furnishing care, or an 
unforeseen event.  Pub.L. No. 104-204, § 422(a), 110 Stat. 
2926 (Sept. 26, 1996), codified at 38 U.S.C.A. § 1151 (West 
2002).

The revised provisions of 38 C.F.R. § 3.358 state that where 
it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability.  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran.  38 C.F.R. § 3.358(c)(3).  
"Necessary consequences" are those that are certain or 
intended to result from the VA hospitalization or medical or 
surgical treatment.  Id.

The RO received the current claim in July 2003.  As noted 
above, the amended version of 38 U.S.C.A. § 1151 has added 
the requirement that there must be evidence showing that the 
additional disability for which benefits are sought was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
by VA or by an event not reasonably foreseeable.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended. See 69 Fed.Reg. 
46,426 (Aug. 3, 2004) [adding 38 C.F.R. § 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§ 1151.

In pertinent part, 38 C.F.R. § 3.361 provides as follows:

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The Veteran contends that he suffers from additional 
disability due to VA surgeries on his right foot which took 
place in July 1997, January 1998, March 2002, April 2004, and 
March 2006.  There is no controversy in this case as to the 
fact that the Veteran has well documented complaints of 
chronic right foot pain and has had significant surgical 
resection of his right foot.

The Board has reviewed the entirety of the evidence in the 
claims file, including signed informed consent paperwork and 
medical records associated with the Veteran's surgeries at 
issue in this case.  The significant information presented in 
these records is pertinently summarized in the July 2007 
report, discussed below, presenting the expert opinion of a 
VA medical professional following review of the claims 
folder.  The Board notes that the occurrence, timing, and 
essential nature of these surgical procedures is not in 
controversy in this case; the critical question in this case 
is a medical question concerning the proper execution of 
these surgeries and the existence of any additional 
disability medically attributable to the performance of the 
surgeries.  The Board observes that the documentation 
associated with the earliest of the VA surgeries at issue, in 
July 1997, clearly and contemporaneously demonstrates that 
the Veteran experienced "severe pain R little toe bone" 
prior to that earliest surgery, and that the first of these 
VA surgeries was performed in an attempt to relieve that 
already existing painful symptomatology; each subsequent 
surgery at issue was similarly performed in further attempts 
to relieve the pain.

To address the essential medical questions in this case, the 
claims file was forwarded to an appropriate medical expert 
for review and presentation of medical conclusions.  The 
resulting July 2007 VA examination report concludes that 
"[t]he Veteran's right foot condition is not caused by or 
the result of carelessness, negligence, lack of proper skill, 
error in judgement [sic] or similar instance of fault on the 
part of the VA or event not reasonably foreseeable from the 
July 1997, January 1998, March 2002, April 2004, and March 
2006 VAMC surgeries."

The examiner explains a persuasive rationale for this 
conclusion based upon consideration of the pertinent factual 
history as supported by the evidence of record; the expert 
examiner presents a pertinently detailed summary of the 
documented sequence of surgeries and symptoms featured in 
this appeal.  The examiner notes, from review of the medical 
documentation, that the Veteran "currently has chronic pain 
in his right foot due to a nerve that is entrapped in scar 
tissue that resulted from prior surgery."  The examiner 
identifies that "the Veteran underwent removal of a 
supernumerary digit on his right foot in 1963.  He developed 
pain in the right foot and underwent bony resection of the 
5th metatarsal head in July 1997."  Following this, the first 
of the VA surgeries at issue in this appeal, the examiner 
notes that "[h]e continued to have pain and then underwent a 
neurectomy along the lateral aspect of the 5th metatarsal in 
January 1998."  Following this, the second of the VA 
surgeries at issue in this appeal, the examiner notes that 
"the pain continued and he underwent another surgery for 
syndactyly of the right 4th and 5th digits in March 2002."  
Following this, the third of the VA surgeries at issue, the 
examiner notes that "[h]e continued to have pain and had his 
right 5th digit amputated in April 2004."  That was the 
fourth of the VA surgeries at issue in this appeal, following 
which the examiner notes "[t]he pain continued to persist 
and in March 2006 the nerve to the fifth digit amputation 
site was removed."  The March 2006 VA surgery was the fifth 
and final VA surgery pertinent to this appeal.

The expert examiner clearly indicates that all of the 
pertinent medical records were reviewed and "[r]eview of the 
c-file did not reveal any evidence of carelessness, 
negligence, lack of proper skill, error in judgement [sic] or 
similar instance of fault on the part of the VA related to 
these surgeries."  The examiner explains, persuasively and 
consistent with the facts shown in the record, that "[t]he 
Veteran did not get the wanted outcome, relief of pain, from 
these surgeries, but the development of scar tissue following 
a surgical procedure is a known potential result."  In the 
Veteran's case, the examiner explains that the scar tissue 
"resulted in entrapment of the nerve and the resulting 
neuralgia."  Significantly, the expert examiner explained: 
"This is a known potential complication of these surgeries 
that can occur without being due to carelessness, negligence, 
lack of proper skill or errors in judgment."

The July 2007 VA examination report is informed by the 
authoring expert's review of the claims file, including the 
pertinent available documentation associated with the VA 
surgeries as well as pertinent evidence prior to and 
following those procedures.  The Board has likewise reviewed 
the entirety of the evidence of record, and finds no 
information inconsistent with the July 2007 VA examiner's 
review, nor does the Board find any evidence otherwise 
contradicting the medical conclusions drawn in the July 2007 
VA examiner's report.

The July 2007 VA examination report presents a competent 
medical analysis with a discussed rationale citing the 
pertinent medical history documented in the claims folder, 
including the documentation of the VA operations at issue.  
The July 2007 report clearly determines that additional right 
foot disability cannot be clinically attributed to an 
unforeseeable event nor any carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part.  This VA examination report weighs 
significantly against the claim on appeal, and the Board 
finds this examination report to be probative and adequate to 
resolve this matter.  In the absence of any competent opinion 
to contradict the probative medical findings of the July 2007 
VA examination report, the preponderance of the documented 
competent evidence of record weighs decisively against the 
claim.

The Board notes that the Veteran, in advancing this claim, 
asserts that he suffers additional disability as the direct 
result of the VA treatment for his right foot.  Although the 
Veteran is competent to report the facts regarding his 
treatment experience and his symptoms, as a lay person he is 
not qualified to offer a medical diagnosis or medical 
etiology of the complex right foot pathology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Thus, although the 
Board accepts the Veteran's description of his experienced 
symptomatology, this evidence has no probative value to the 
extent that it directly asserts that the Veteran suffers from 
new medical disability as the result of treatment in a VA 
medical facility.

The Board also acknowledges the Veteran's testimony, at the 
December 2006 hearing, that a doctor examined his foot and 
opined that at least one of the VA surgeries was performed 
incorrectly.  Such a medical opinion could be highly 
significant in this case.  However, there is no direct 
documentation of any such medical opinion anywhere in the 
claims file.  The Board cannot rely upon the Veteran's 
account (or any lay account) of a doctor's medical opinion 
without corroborating consistent medical statements from the 
doctor.  The Board notes that the U.S. Court of Appeals for 
Veterans Claims has held that a lay person's statement about 
what a physician told him, i.e., 'hearsay medical evidence,' 
cannot constitute the medical evidence, as "the connection 
between what a physician said and the layman's account of 
what he purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
See Robinette v. Brown, 8 Vet. App. 69 (1995).

The Board must find that entitlement to compensation under 38 
U.S.C.A. § 1151 for additional disability due to right foot 
surgeries during treatment at a VA medical facility is not 
warranted.  The medical evidence demonstrates that additional 
disability is not medically attributable to an unforeseeable 
event nor carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part.  
There is no contrary competent medical evidence probatively 
showing that the Veteran suffers from additional disability 
due to an unforeseeable event or carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part.  Thus, a preponderance of the 
probative evidence is against the Veteran's claim for 38 
U.S.C.A. § 1151 compensation.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


